Exhibit 10.27

 

MILLENNIUM PHARMACEUTICALS, INC.

 

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

EFFECTIVE APRIL 1, 2006

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

DEFINITIONS

1

 

 

 

ARTICLE 2

SELECTION, ENROLLMENT, ELIGIBILITY

5

2.1

Selection by Committee

5

2.2

Enrollment Requirements

5

2.3

Eligibility Commencement of Participation

5

2.4

Termination of Participation and/or Deferrals

5

 

 

 

ARTICLE 3

DEFERRAL COMMITMENT/CREDITING OF EARNINGS.

6

3.1

Deferred Compensation

6

3.2

Election to Defer Compensation

6

3.3

Withholding of Deferral Amounts

7

3.4

Company Contributions

7

3.5

Selection of Deemed Investments

7

3.6

Crediting of Earnings, Gains, Losses, and Changes in Value of Deemed Investments

7

3.7

FICA and Other Taxes

7

3.8

Vesting

7

 

 

 

ARTICLE 4

UNFORESEEABLE FINANCIAL EMERGENCIES

9

4.1

Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

9

 

 

 

ARTICLE 5

RETIREMENT BENEFIT

9

5.1

Retirement Benefit

9

5.2

Payment of Retirement Benefits

9

5.3

Death Prior to Completion of Retirement Benefits

10

 

 

 

ARTICLE 6

TERMINATION BENEFIT

10

6.1

Termination Benefits

10

6.2

Payment of Termination Benefit

10

6.3

Death Prior to Completion of Termination Benefits

10

 

 

 

ARTICLE 7

SURVIVOR BENEFIT

10

7.1

Survivor Benefit

10

7.2

Payment of Survivor Benefits

11

 

 

 

ARTICLE 8

CHANGE IN CONTROL BENEFIT

11

8.1

Change In Control

11

 

 

 

ARTICLE 9

DISABILITY WAIVER AND BENEFIT

11

9.1

Disability Waiver

11

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

9.2

Benefit Eligibility

11

9.3

Nonqualified Deferred Compensation Plan Rules

11

 

 

 

ARTICLE 10

BENEFICIARY DESIGNATION

12

10.1

Beneficiary

12

10.2

Beneficiary Designation; Change; Spousal Consent

12

10.3

Acknowledgement

12

10.4

No Beneficiary Designation

12

10.5

Doubt as to Beneficiary

12

10.6

Discharge of Obligations

12

 

 

 

ARTICLE 11

LEAVE OF ABSENCE

12

11.1

Paid leave of Absence

12

11.2

Unpaid Leave of Absence

13

 

 

 

ARTICLE 12

TERMINATION, AMENDMENT, OR MODIFICATION

13

12.1

Termination

13

12.2

Amendment

13

12.3

Effect of Payment

13

 

 

 

ARTICLE 13

ADMINISTRATION

13

13.1

Committee Duties

13

13.2

Agents

14

13.3

Binding Effect of Decisions

14

13.4

Indemnity of Committee

14

13.5

Employer Information

14

 

 

 

ARTICLE 14

ADMINISTRATION UPON CHANGE IN CONTROL

14

14.1

Committee

14

14.2

Benefit Review Committee

15

 

 

 

ARTICLE 15

CLAIMS PROCEDURE

15

15.1

Presentation of Claim

15

15.2

Notification of a Denied Claim

15

15.3

Review of a Denied Claim

16

15.4

Decision on Review

16

15.5

Legal Action

16

15.6

Arbitration

16

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE 16

TRUST

18

16.1

Establishment of Trust

18

16.2

Interrelationship of the Plan and the Trust

18

 

 

 

ARTICLE 17

MISCELLANEOUS

18

17.1

Unsecured General Creditor

18

17.2

Employer’s Liability

18

17.3

Non-Assignability

18

17.4

Coordination with Other Benefits

19

17.5

Not a Contract of Employment

19

17.6

Furnishing Information

19

17.7

Terms

19

17.8

Captions

19

17.9

Governing Law

19

17.10

Notice

19

17.11

Successors

19

17.12

Spouse’s Interest

19

17.13

Validity

20

17.14

Incompetent

20

17.15

Court Order

20

17.16

Legal Fees To Enforce Rights After Change in Control

20

 

iii

--------------------------------------------------------------------------------


 

PURPOSE

 

The purpose of this Nonqualified Deferred Compensation Plan (this “Plan”) is to
provide specified benefits to a select group of management or highly compensated
employees who contribute materially to the continued growth, development and
future business success of Millennium Pharmaceuticals, Inc., a Delaware
corporation, and its subsidiaries, if any. This Plan shall be unfunded for tax
purposes and for purposes of Title I of ERISA.

 

ARTICLE 1

Definitions

 

For purposes hereof, unless otherwise clearly apparent from the context, the
following phrases or terms shall have the following indicated meanings:

 

1.1       “Account Balance” shall mean, with respect to a Participant, the sum
of (a) his or her Elective Deferral Account plus (b) his or her Company
Contribution Account, if any, plus (c) earnings, gains, losses, and changes in
value of the Deemed Investments hereon credited (or debited) in accordance with
Section 3.6, net of all distributions. This account shall be a bookkeeping entry
only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to or in respect of a Participant
pursuant to the Plan.

 

1.2       “Annual Bonus” shall mean any compensation, in addition to Base Annual
Salary, paid in respect of a Plan Year to a Participant as an employee under the
Company’s Incentive Plan, or otherwise as a bonus in the discretion of the
Company. A performance-based bonus may have special meaning under the terms of
this Plan solely for purposes of a Participant’s timing of elections, as defined
in Section 3.2.

 

1.3       “Annual Deferral Amount” shall mean that portion of a Participant’s
Base Annual Salary and/or Annual Bonus that a Participant elects to have, and
is, deferred, in accordance with Article 3 for any one Plan Year. In the event
of Retirement, Disability, death or a Termination of Employment prior to the end
of a Plan Year, such year’s Annual Deferral Amount shall be the actual amount
withheld prior to such event.

 

1.4       “Annual Installment Method” shall mean the payment of a Participant’s
benefit in annual installments to be paid, if so elected by a Participant as
follows:  (i) during the calendar year in which payment begins, such payment
shall equal (a) the Account Balance as of the Retirement Date; divided by
(b) the total number of installment payments to be made; and (ii) during the
benefit payment period, the amount of each installment to be paid during each
calendar year thereafter shall be recalculated, and shall be equal to (a) the
remaining amount payable to the Participant as of such January 1; divided by
(b) the number of installment payments to be made in or after such subsequent
calendar year. The first such installment shall be made as of the Retirement
Date and subsequent installments shall be as of January 1 of each subsequent
calendar year. The final installment payment shall be equal to the remaining
amount payable to the Participant. In no event shall the amount of any
installment payment exceed the remaining amount payable to the Participant.

 

1.5       “Base Annual Salary” shall mean the annual compensation (excluding
bonuses, commissions, overtime, incentive payments, non-monetary awards,
Directors Fees and other fees, stock options, phantom stock grants, restricted
stock, moving expenses, severance payments, and car allowances) paid to a
Participant for services rendered to any Employer, before reduction for
compensation deferred pursuant to all tax-qualified, non-qualified and Code
Section 125 plans (other than compensation deferred under individual employment
Contracts) of any Employer. The Committee may,

 

1

--------------------------------------------------------------------------------


 

in its discretion, with respect to any one or more Participants establish for
any Plan Year a limit on the amount of Base Annual Salary to be taken into
account under this Plan.

 

1.6       “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 10, that are entitled to receive
benefits under the Plan upon death of a Participant.

 

1.7       “Beneficiary Designation Form” shall mean the form established from
time to time by the Committee that a Participant completes, signs, and returns
to the Committee to designate one or more Beneficiaries.

 

1.8       “Board” shall mean the board of directors of the Company.

 

1.9       “Change in Control” shall mean a change in ownership, effective
control or a change in the ownership of a substantial portion of the assets of
the corporation, determined objectively, pursuant to the rules of Section 409A
of the Internal Revenue Code and transitional guidance, through any of the
following transactions;  On the date that any one person or persons acting as a
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934) acquires beneficial ownership of the Company’s capital
stock equal to 50% or more of either: (X) the then-outstanding shares of the
Company’s common stock or (Y) the combined voting power of the Company’s
then-outstanding securities to vote generally in the election of directors;
(ii) upon the consummation by the Company of (X) a reorganization, merger or
consolidation, provided that, in each case, the persons who were the Company’s
stockholders immediately prior to the reorganization, merger or consolidation do
not, immediately after, own more than 50% of the combined voting power entitled
to vote generally in the election of directors of the reorganized, merged or
consolidated company’s then outstanding voting securities, or (Y) a liquidation
or dissolution of the Company or the sale of all or substantially all of the
Company’s assets; (iii) when the Continuing Directors (as defined below) do not
constitute a majority of the Board of Directors (or, if applicable, the Board of
Directors of a successor corporation to the Company), where the term “Continuing
Director” means at any date a member of the Board of Directors (X) who was a
member of the Board of Directors on the date of the initial adoption of this
provision by the Board of Directors or (Y) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board of Directors was recommended or endorsed by at least a
majority of the directors who were Continuing Directors at the time of such
nomination or election. But, any individual whose initial assumption of office
occurred as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents, by or on behalf of a person other than the Board of
Directors, is excluded from clause (iii)(Y) above; or (iv) upon the occurrence
of any other event which a majority of the Continuing Directors, in its sole
discretion, determines constitutes a Change in Control. Should the Company in
its discretion decide to terminate the Plan within 12 months of the Change in
Control date, subsequent Plan payments will be deemed made for reason of Change
of Control.

 

1.10     “Claimant” shall have the meaning set forth in Section 13.1.

 

1.11     “Code” shall mean the Internal Revenue Code of 1986, as amended;
inclusive of Section 409A as promulgated under Section 885 of the American Jobs
Creation Act of 2004 and as interpreted by the Treasury Department and Internal
Revenue Service guidance and regulations.

 

1.12     “Committee” shall mean the administrative Committee appointed to manage
and administer the Plan in accordance with its provision and pursuant to
Article 13.

 

1.13     “Company” shall mean Millennium Pharmaceuticals, Inc., a Delaware
corporation.

 

2

--------------------------------------------------------------------------------


 

1.14     “Company Contribution Account” shall mean the Participant’s share of
(a) Discretionary Company Matching Contributions plus (b) Discretionary Company
Contributions plus (c) earnings, gains, losses, and changes in value of the
Deemed Investments hereon credited (or debited) in accordance with Section 3.6,
net of all distributions from such account. This Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to the Participant pursuant to the Plan.

 

1.15     “Discretionary Company Matching Contribution” shall mean any
contribution made and credited to Company Contribution Accounts by the Company
in accordance with Section 3.4(a) below.

 

1.16     “Deemed Investments” shall mean one or more of the investment vehicles
selected by the Committee pursuant to Section 3.5.

 

1.17     “Deduction Limitation” shall mean the following described limitation on
the annual benefit that may be distributed pursuant to the provisions of this
Plan. The limitation shall be applied to distributions under this Plan as
expressly set forth in this Plan. If the Company determines in good faith prior
to a Change in Control that there is a reasonable likelihood that any
compensation paid to a Participant for a taxable year of the Company would not
be deductible by the Company solely by reason of the limitation under Code
Section 162(m), then to the extent deemed necessary by the Company to ensure
that the entire amount of any distribution to the Participant pursuant to this
Plan prior to the Change in Control is deductible, the Company may, in its sole
discretion, defer all or any portion of the distribution. Any amounts deferred
pursuant to this limitation shall continue to be credited (or debited) with
earnings, gains, losses, and changes in value of the Deemed Investments in
accordance with Section 3.7. The amounts so deferred and interest thereon shall
be distributed to the Participant or his or her Beneficiary (in the event of the
Participant’s death) at the earliest possible date, as determined by the Company
in good faith, on which the deductibility of compensation paid or payable to the
Participant for the taxable year of the Company during which the distribution is
made will not be limited by Section 162(m), or if earlier, the effective date of
a Change in Control. In the event this Section 1.17 fails to meet the
limitations or requirements of the Code, then this Section 1.17 shall be
modified by action of the Committee to the extent necessary to satisfy the
requirements of the Code and transitional relief provided with respect to Code
Section 409A.

 

1.18     “Deferral Amount” shall mean the sum of all of a Participant’s Annual
Deferral Amounts.

 

1.19     “Director” shall mean any non-employee member of the Board.

 

1.20     “Discretionary Company Contribution” shall mean any contribution made
and credited to Company Contribution Accounts by the Company in accordance with
Section 3.4 (b) below.

 

1.21     “Disability” shall exist if the Participant (a) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (b) is,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health policy
covering employees of the Participant’s Employer.

 

1.22     “Election Form” shall mean the form established from time to time by
the Committee that a Participant completes, signs, and returns to the Committee
to make an election under the Plan.

 

1.23     “Elective Deferral Account” shall mean the sum of (a) a Participant’s
Deferral Amount, plus (b) earnings, gains, losses, and changes in value of the
Deemed Investments hereon credited (or debited) in accordance with Section 3.6,
net of all distributions from such Account. This account shall be

 

3

--------------------------------------------------------------------------------


 

a bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to the Participant
pursuant to the Plan.

 

1.24     “Employers” shall mean the Company and/or any of its subsidiaries and
partners that have been selected by the Board to participate in the Plan.

 

1.25     “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

1.26     “In-Service Distribution” shall mean the payout set forth in
Section 4.1.

 

1.27     “Participant” shall mean any employee (a) who is selected to
participate in the Plan, (b) who elects to participate in the Plan, (c) who
signs a Plan Agreement, an Election Form, and a Beneficiary Designation Form,
(d) whose signed Plan Agreement, Election Form, and Beneficiary Designation
Form are accepted by the Committee, (e) who commences participation in the Plan,
and (f) whose Plan Agreement has not terminated.

 

1.28     “Plan” shall mean the Company’s Deferred Compensation Plan which shall
be evidenced by this instrument and, with respect to each Participant, by his or
her Plan Agreement, as each may be amended from time to time.

 

1.29     “Plan Agreement” shall mean a written agreement, as may be amended from
time to time, which is entered into by and between one or more Employers and a
Participant. Each Plan Agreement executed by a Participant shall provide for the
entire benefit to which such Participant is entitled to under the Plan, and
shall specify, the Employer or Employers liable for the Participant’s benefits
hereunder and the magnitude or extent of such liability. The Plan Agreement
bearing the latest date of acceptance by the Committee shall govern such
entitlement and each Employer’s liability. Upon the complete payment of a
Participant’s Account Balance, each individual’s Plan Agreement and his or her
status as a Participant shall terminate.

 

1.30     “Plan Year” shall be the calendar year starting with 2006.

 

1.30     “Pre-Retirement Survivor Benefit” shall mean the benefit set forth in
Article 6.

 

1.31     “Retirement,” “Retire,” “Retires,” “or “Retired” shall mean severance
from employment or service with all Employers for any reason other than a leave
of absence, death or Disability on or after the attainment of age sixty-five
(65).

 

1.32     “Retirement Benefit” shall mean the benefit set forth in Article 5.

 

1.33     “Subsidiary” shall mean any corporation (other than the Employer) in an
unbroken chain of corporations or other entities beginning with the Employer, if
each of the entities other than the last entity in the unbroken chain owns
stock, partnership rights or other ownership interest possessing fifty percent
(50%) or more of the total combined voting power of all classes of stock,
partnership rights or other ownership interest in one of the other entities in
such chain.

 

1.34     “Termination Benefit” shall mean the benefit set forth in Article 7.

 

1.35     “Termination of Employment” shall mean the ceasing of employment with
all Employers, voluntary or involuntary, for any reason other than Retirement,
death, or an authorized leave of absence. Notwithstanding the foregoing, no
Termination of Employment shall occur merely by reason of the transfer of
employment of a Participant from an Employer to any entity directly or
indirectly controlled by or under common control with the Company and which is
not an Employer (a “Non-Participating

 

4

--------------------------------------------------------------------------------


 

Entity”). Rather, such a Participant’s Termination of Employment shall occur on
the ceasing of the Participant’s employment with all Non-Participating Entities
and all Employers.

 

1.36     “Trust” shall mean the trust established pursuant to that certain Trust
Agreement between the Company and the trustee named therein, as amended from
time to time.

 

1.37     “Unforeseeable Financial Emergency” shall be defined as a severe
financial hardship to the Participant resulting from illness or accident of the
Participant, the Participant’s spouse or a dependent (as defined in
section 152(a) of the Code) of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. The amount of the distribution upon Unforeseeable Emergency may not
exceed the amounts necessary to satisfy the emergency and pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or by liquidation of the Participant’s assets (to the
extent such liquidation would not itself cause severe financial hardship).

 

1.38     “Years of Service” shall mean the total number of years in which a
Participant has been employed by or in the service of an Employer. For purposed
of this definition only, a year of employment or service shall be a 365 day
period (or 366 day period in the case of a leap year) that, for the first year
of employment, commences on the Participant’s date of hire (or engagement) and
that, for any subsequent year, commences on an anniversary of that hiring date.

 

ARTICLE 2

Selection, Enrollment, Eligibility

 

2.1       Selection by Committee. Participation in the Plan shall be limited to
employees of an Employer who are part of a select group of management or highly
compensated employees. From the foregoing, the Committee shall select, in its
sole and absolute discretion, individuals to participate in the Plan.

 

2.2       Enrollment Requirements. As a condition to participation, each
selected individual shall complete, execute, and return to the Committee a Plan
Agreement, an Election Form, and a Beneficiary Designation Form. In addition,
the Committee shall establish from time to time such other enrollment
requirements as it determines in its sole and absolute discretion are necessary.

 

2.3       Eligibility Commencement of Participation. Provided an individual
selected to participate in the Plan has met all enrollment requirements set
forth in this Plan and required by the Committee, including returning all
required documents to the Committee within 30 days of selection, that individual
shall commence participation in the Plan upon the timely completion of those
requirements and the Committee’s acceptance of all submitted documents. If a
Participant’s initial election to defer Compensation pursuant to Section 3.3 is
not received by the Committee within the required 30 day period, such
Participant shall not be eligible to participate in the Plan until the first day
of the Plan Year following the delivery to and acceptance by the Committee of
the required documents.

 

2.4       Termination of Participation and/or Deferrals. If the Committee
determines in good faith that a Participant no longer meets the requirement of
Section 2.1 hereof, the Committee shall have the right, in its sole discretion,
to (i) terminate any deferral election the Participant has made for the Plan
Year in which the Participant’s membership status changes, (ii) prevent the
Participant from making future deferral elections and/or (iii) terminate the
Participant’s participation in the Plan. The Participant’s Account Balance shall
be distributed in accordance with the Participant’s prior elections and any

 

5

--------------------------------------------------------------------------------


 

overriding provisions of the Plan. If the Committee chooses not to terminate the
Participant’s participation in the Plan, the Committee may, in its sole
discretion, reinstate the Participant to full Plan participation at such time in
the future as the Participant again meets the requirements of Sections 2.1. In
the event this Section 2.4 fails to meet the limitations or requirements of
Code, then this Section 2.4 shall be modified by action of the Committee to the
extent necessary to satisfy the requirements of the Code inclusive of
transitional relief provided with respect to Code Section 409A.

 

ARTICLE 3

Deferral Commitment/Crediting of Gains, Earnings, Losses, Etc.

 

3.1       Deferred Compensation

 

(a)           Minimum. For each Plan Year, a Participant may elect to defer Base
Annual Salary and/or Annual Bonus paid in respect of such Plan Year in the
following minimum amounts for each deferral elected:

 

Deferral

 

Minimum Amount

 

 

 

 

 

Base Annual Salary

 

1

%

 

 

 

 

Annual Bonus

 

1

%

 

If no election is made, the amount deferred shall be zero.

 

(b)           Maximum. For each Plan Year, a Participant may elect to defer base
salary and/or Annual Bonus up to the following maximum amounts:

 

Deferral

 

Maximum Amount

 

 

 

 

 

Base Annual Salary

 

60

%

 

 

 

 

Annual Bonus

 

100

%

 

(c)           Short Plan Year. If a Participant first becomes a Participant
after the first day of a Plan Year, the minimum Base Annual Salary and/or Annual
Bonus deferral shall be an amount equal to the minimum set forth above,
multiplied by a fraction, the numerator of which is the number of complete
months remaining in the Plan Year and the denominator of which is 12.

 

3.2       Election to Defer Compensation. In connection with a Participant’s
commencement of participation in the Plan, the Participant shall make a deferral
election by delivering to the Committee a completed and signed Deferral Election
Form, which must be accepted by the Committee for a valid election to exist. For
each succeeding Plan Year, a new Election Form must be delivered to the
Committee, in accordance with its rule and procedures, before the end of the
Plan Year preceding the Plan Year for which the election is made. If no Election
Form is timely delivered for a Plan Year, no Annual Deferral Amount shall be
withheld for that Plan Year. However, in the case of performance-based
compensation based on services performed over a period of at least 12 months, an
election to defer such Annual Bonus compensation may be made, subject to the
discretion of the Company, no later than 6

 

6

--------------------------------------------------------------------------------


 

months before the end of the performance-based period assuming such election
currently complies with the Code and transitional relief offered thereunder.

 

3.3       Withholding of Deferral Amounts. For each Plan Year, the Base Annual
Salary portion of the Annual Deferral Amount shall be withheld each payroll
period in equal amounts from the Participant’s Base Annual Salary. The Annual
Bonus portion of the Annual Deferral Amount shall be withheld at the time the
Annual Bonus is or otherwise would be paid to the Participant. The Annual
Deferral Amount shall be credited to the Participant’s Elective Deferral
Account. A Participant shall at all times have a fully vested and
non-forfeitable interest in his or her Elective Deferral Account.

 

3.4       Company Contributions.

 

(a)           Discretionary Company Matching Contribution. Each Plan Year, the
Company may, in its sole discretion, but is not required to, make a Company
Matching Contribution on behalf of any or all Participants. Such Company
Matching Contribution shall be equal to a percentage of the Participant’s Annual
Base Salary deferred and the Participant’s Annual Bonus deferred for such year.

 

(b)           Discretionary Company Contribution. Each Plan Year, the Company,
in its sole discretion, may, but is not required to, credit any amount it
desires to any Participant’s Company Contribution Account under this Plan. The
amount so credited to a Participant may be smaller or larger than the amount
credited to any other Participant, and the amount credited to any Participant
for a Plan Year may be zero (0). The Discretionary Company Contribution, if any,
shall be credited as of the last day of a Plan Year. If a Participant is not
employed by an Employer as of the last day of a Plan Year other than by reason
of his or her Retirement, Disability or death while employed, the Discretionary
Company Contribution for that Plan Year shall be zero.

 

3.5       Selection of Deemed Investments. The Committee shall select the Deemed
Investments whose performance will measure the amounts to be credited under
Section 3.6 to the Account Balances of Participants. The selection of Deemed
Investments shall be for bookkeeping purposes only, and the Company shall not be
obligated actually to invest any money in the Deemed Investments, or to acquire
or maintain any actual investment.

 

3.6       Crediting of Earnings, Gains, Losses, and Changes in Value of Deemed
Investments. The Committee shall determine, in its discretion, the exact times
and methods for crediting or charging each Participant’s Account Balance (and
such Participant’s Elective Deferral Account, Company Contribution Account, and
any Annual Deferral Amount paid as a In-Service Distribution under Section 4.1)
with the earnings on Deemed Investments. The Committee may, at any time, change
the timing or methods for crediting earnings to Annual Deferral Amounts, Company
Matching Contributions, Discretionary Company Contributions, and payments of
benefits and withdrawals under this Plan; provided, however, that the times and
methods for crediting or debiting such items in effect at any particular time
shall be uniform among all Participants and Beneficiaries.

 

3.7       FICA and Other Taxes. For each Plan Year in which a Participant elects
an Annual Deferral Amount, the Participant’s Employer(s) shall ratably withhold
from that portion of the Participant’s Base Annual Salary and/or Annual Bonus
that is not being deferred, the Participant’s share of FICA taxes on deferred
amounts and any other taxes, which may be required or appropriate. If necessary,
the Committee shall reduce the Annual Deferral Amount in order to comply with
this Section.

 

3.8       Vesting.

 

(a)           A Participant shall at all times be one hundred percent (100%)
vested in his or her Annual Deferral Amount and Elective Deferral Account.

 

7

--------------------------------------------------------------------------------


 

(b)           A Participant shall be vested in his or her Company Contribution
Account, if any, in accordance with schedules established by the Committee in
its sole discretion which may vary among different types of contributions held
in a Participant’s Company Contribution Account.

 

(c)           Notwithstanding anything to the contrary contained in this
Section 3.8, in the event of a Change in Control, Retirement, or death a
Participant’s Company Contribution Account shall immediately become one hundred
percent (100%) vested (if it is not already vested in accordance with the above
vesting schedules).

 

(d)           Notwithstanding anything contained in this Plan to the contrary,
in the event that any payment or benefit to a Participant or for a participant’s
benefit paid or payable or distributed or distributable pursuant to the terms of
this Plan or otherwise in connection with, or arising out of, a Change of
Control, or any other event which constitutes a “change in control” within the
meaning of Section 280G of the Code (a “Payment” or “Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the benefits payable under this Plan shall be reduced (but not below
zero), but only to the extent necessary so that no portion of the Payments shall
be subject to the excise tax imposed by Section 4999 of the Code (the
“Section 4999 Limit”). Unless otherwise determined by the Committee in its
discretion, the Company shall reduce or eliminate the benefits payable under
this Plan by first reducing or eliminating those benefits beginning with
benefits which are to be paid the farthest in time from the Determination (as
hereinafter defined).

 

(i)            All determinations required to be made under this
Section 3.8(d) (each, a “Determination”) shall be made by the Company. The
calculations shall be provided to the Participant upon request (provided that
the Company or the Participant believe in good faith that any of the Payments
may be subject to the Excise Tax); provided, however, that if the Company
determines that no Excise tax is payable by the Participant with respect to a
Payment or Payments, Participant may request that a nationally recognized
accounting firm designated by the Company and reasonably acceptable to the
Participant (the “Accounting Firm”) furnish the Participant with an opinion
reasonably acceptable to the Participant that no Excise Tax will be imposed with
respect to any such Payment or Payments. Within ten (10) calendar days of
delivery of the Determination to the Participant, the Participant shall have the
right to dispute the Determination (the “Dispute”). The existence of any Dispute
shall not in any way affect the Participant’s right to receive the benefits
under this Plan in accordance with the Determination. If there is no Dispute,
the Determination by the Accounting Firm shall be final, binding, and conclusive
upon the Company and the Participant, subject to the application of
Section 3.8(d)(ii).

 

(ii)           As a result of the uncertainty in the application of Sections
409A, 4999 and 280G of the Code, it is possible that the Payments either will
have been made or will not have been made by the Company, in either case in a
manner inconsistent with the limitations provided in this Section 3.10(d) (an
“Excess Payment” or “Underpayment,” respectively). If it is established pursuant
to (i) a final determination of a court for which all appeals have been taken
and finally resolved or the time for all appeals has expired, or (ii) an
Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that an Excess Payment has been made, such Excess Payment
shall be deemed for all purposes to be a loan to the Participant made on the
date the Participant received the Excess Payment and the Participant shall repay
the Excess payment to the Company on demand, together with interest on the
Excess Payment to the Company on demand, together with interest on the Excess
Payment at one hundred twenty percent (120%) of the applicable federal rate (as
defined in Section 1274(d) of the Code) compounded semi-annually from the date
of the participant’s receipt of such Excess Payment until the date of such
repayment. If it is determined (i) by the Accounting Firm, the Company (which
shall include the position taken by the Company, together with its consolidated
group, on its federal income tax return) or the IRS, (ii) pursuant to a
determination by a court, or

 

8

--------------------------------------------------------------------------------


 

(iii) upon the resolution to the Participant’s satisfaction of the Dispute, that
an Underpayment has occurred, the Company shall pay an amount equal to the
Underpayment to the Participant within ten (10) calendar days of such
determination or resolution, together with interest on such amount at one
hundred twenty percent (120%) of the applicable federal rate compounded
semi-annually from the date such amount should have been paid to the Participant
pursuant to the terms of this Plan or otherwise, but for the operation of this
Section 3.10(d), until the date of payment.

 

ARTICLE 4

Unforeseeable Financial Emergencies

 

4.1       Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies.
If the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to (a) suspend any deferrals required to
be made by a Participant and/or (b) receive partial or full payout from the
Plan. The payout shall not exceed the lesser of the Participant’s Account
Balance, calculated as if such Participant were receiving a Termination Benefit,
or the amount reasonably needed to satisfy the Unforeseeable Financial
Emergency. If, subject to the sole and absolute discretion of the Committee, the
petition for a suspension and/or payout is approved, suspension shall take
effect upon the date of approval and any payout shall be made within sixty (60)
days of the date of approval. In the event this Section 4.1 fails to meet the
limitations or requirements of section 409A of the Code and regulations
promulgated thereunder, then this Section 4.1 shall be modified by action of the
Committee to the extent necessary to satisfy the requirements of the Code and
transitional relief provided with respect to Code Section 409A.

 

ARTICLE 5

Retirement Benefit

 

5.1       Retirement Benefit. Subject to the Deduction Limitation, a Participant
who retires shall receive, as a Retirement Benefit, his or her Account Balance.

 

5.2       Payment of Retirement Benefits. A Participant, in connection with his
or her commencement of Participation in the Plan, shall elect on an Election
Form to receive the Retirement Benefit in a lump sum or pursuant to an Annual
Installment Method over a period of up to 15 years, with the portion of the
Retirement Benefit which is yet to be distributed being credited with earnings
as set forth in Section 3.6. The Participant may change this election to an
allowable alternative payout period by submitting a new Election Form to the
Committee, provided that (i) any such Election Form is submitted at least twelve
(12) months prior to the Participant’s Retirement (and complies with the Code
and 409A transitional relief provided thereunder) (ii) the election takes effect
at least twelve (12) months after the date on which the election is made and
(iii) the first payment to which the election applies must be deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been made; provided, however, no subsequent change in the method
of payout may be made to the extent such change results in the acceleration of a
distribution. For example, if a Participant has elected an Annual Installment
Method, the Participant may not submit a new Election Form to the Committee to
change the method of payment to a lump sum. The Election Form most recently
accepted by the Committee shall govern the payout of the Retirement Benefit. The
lump sum payment shall be made, or installment payments shall commence, no later
than sixty (60) days from the date the Participant Retires. However, if the
Participant is a “Key Employee” as defined in Code Section 416(i), as applied by
Code Section 409A, and the stock of the Company is publicly-traded, the
Participant’s Retirement Benefit shall not be paid sooner than six (6) months
following the Participant’s separation of service as it may be defined with
reference to Section 409A of the Code and transitional relief provided
thereunder. Despite the foregoing, if the Participant’s Account Balance at the
time of his or her Retirement is less than

 

9

--------------------------------------------------------------------------------


 

$10,000, payment of the Retirement Benefit will be made in a lump sum within 60
days following Retirement. In the event this Section 5.2 fails to meet the
limitations or requirements of the Code and 409A transitional relief provided
thereunder, then this Section 5.2 shall be modified by action of the Committee
to the extent necessary to satisfy the requirements of the Code and transitional
relief provided with respect to Code Section 409A.

 

5.3       Death Prior to Completion of Retirement Benefits. If a Participant
dies after Retirement but before the Retirement Benefit is paid in full, the
Participant’s unpaid Retirement Benefit payments shall continue and shall be
paid to the Participant’s Beneficiary over the remaining number of years and in
the same amounts as that benefit would have been paid to the Participant had the
Participant survived.

 

ARTICLE 6

Termination Benefit

 

6.1       Termination Benefits. Subject to the Deduction Limitation, if a
Participant experiences a Termination of Employment prior to his or her
Retirement, the Participant shall receive a Termination Benefit, which shall be
equal to the Participant’s vested Account Balance, valued as of the Termination
date and credited with earnings in accordance with Section 3.6.

 

6.2       Payment of Termination Benefit. A Participant’s Termination Benefit
shall be paid in a lump sum no later than sixty (60) days following the date of
the Participant’s Termination of Employment or pursuant to an Annual Installment
Method over a period of up to 15 years, with the portion of the Termination
Benefit which is yet to be distributed being credited with earnings as set forth
in Section 3.6. The Participant may change this election to an allowable
alternative payout period by submitting a new Election Form to the Committee,
provided that (i) any such Election Form is submitted at least twelve (12)
months prior to the Participant’s Retirement (and complies with the Code and
409A transitional relief provided thereunder) (ii) the election takes effect at
least twelve (12) months after the date on which the election is made and
(iii) the first payment to which the election applies must be deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been made; provided, however, no subsequent change in the method
of payout may be made to the extent such change results in the acceleration of a
distribution. For example, if a Participant has elected an Annual Installment
Method, the Participant may not submit a new Election Form to the Committee to
change the method of payment to a lump sum. The Election Form most recently
accepted by the Committee shall govern the payout of the Termination Benefit.
The lump sum payment shall be made, or installment payments shall commence, no
later than sixty (60) days from the date the Participant Terminates.

 

6.3       Death Prior to Completion of Termination Benefits. If a Participant
dies after Termination of Employment, but before the Termination Benefit is
paid, the Participant’s unpaid Termination Benefit shall be paid to the
Participant’s Beneficiary.

 

ARTICLE 7

 

Survivor Benefit

 

7.1       Survivor Benefit. If a Participant dies before he or she Retires or
Terminates, the Participant’s Beneficiary shall receive a Survivor Benefit equal
to the Participant’s Account Balance.

 

10

--------------------------------------------------------------------------------


 

7.2       Payment of Survivor Benefits. The Survivor Benefit shall be paid in
the payment period previously elected by the Participant for payment of the
Retirement or Termination Benefit. The first (or only payment, if made in lump
sum) shall be made within sixty (60) days of the Committee’s receiving proof of
the Participant’s death.

 

ARTICLE 8

Change In Control Benefit

 

8.1       Change In Control. Notwithstanding anything herein to the contrary,
upon a Change in Control of the Employer, each Participant shall become fully
vested in his or her Account Balance.

 

ARTICLE 9

Disability Waiver and Benefit

 

9.1       Disability Waiver.

 

(a)           Eligibility. By participating in the Plan, all Participants are
eligible for this waiver.

 

(b)           Waiver of Deferral: Credit for Plan Year of Disability. A
Participant who is determined by the Committee to be suffering from a Disability
shall be excused from fulfilling that portion of the Annual Deferral Amount
commitment that would otherwise have been withheld from a Participant’s Base
Annual Salary and/or Annual Bonus for the Plan Year during which the Participant
first suffers a Disability. During the period of Disability, the Participant
shall not be allowed to make any additional deferral elections.

 

(c)           Return to Work. If a Participant returns to employment with an
Employer after a Disability ceases, the Participant may elect to defer an Annual
Deferral Amount for the Plan Year following his or her return to employment and
for every Plan Year thereafter while a Participant in the Plan; provided such
deferral elections are otherwise allowed and an Election Form is delivered to
and accepted by the Committee for each such election in accordance with
Section 3.3 above.

 

9.2       Benefit Eligibility. A Participant suffering a Disability shall, for
benefit purposes under this Plan but subject to Section 9.1, above, continue to
be considered to be employed and shall be eligible for the benefits provided for
in Articles 4, 5, 6, and 7 in accordance with the provisions of those Articles.
Notwithstanding the above, the Committee shall have the right, in its sole and
absolute discretion and for purposes of this Plan only, to deem a Participant’s
employment or service terminated for purposes of this Plan at any time after
such Participant is determined to be permanently and totally disabled under the
Employer’s long-term disability plan or would have been determined to be
permanently and totally disabled had he or she participated in such plan.

 

9.3       Nonqualified Deferred Compensation Plan Rules. In the event this
Article 9 fails to meet the limitations or requirements of the Code, inclusive
of transitional relief provided under Section 409A, then this Article 9 shall be
modified by action of the Committee to the extent necessary to satisfy the
requirements of the Code.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 10

Beneficiary Designation

 

10.1     Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary (both primary as well as contingent) to receive
any benefits payable under the Plan to a Beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

 

10.2     Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing,
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. Where
required by law or by the Committee, in its sole and absolute discretion, if the
Participant names someone other than his or her spouse as a Beneficiary, a
spousal consent, in the form designated by the Committee, must be signed by that
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.

 

10.3     Acknowledgement. No designation or change in designation of a
Beneficiary shall be effective until received, accepted and acknowledged in
writing by the Committee or its designated agent.

 

10.4     No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 10.1, 10.2, and 10.3 above, or, if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary shall be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan shall be paid to the
Participant’s children (including adopted children) per stirpes or if there are
no children, to the Participant’s estate.

 

10.5     Doubt as to Beneficiary. If the Committee has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Committee
shall have the right, exercisable in its sole and absolute discretion, to cause
the Participant’s Employer to withhold such payments until this matter is
resolved to the Committee’s satisfaction.

 

10.6     Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

 

ARTICLE 11

Leave of Absence

 

11.1     Paid leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take a paid leave of absence from the
employment of the Employer, the Participant shall continue to be considered
actively employed by or in the service of the Employer for purposes hereof and
the Annual Deferral Amount shall continue to be withheld during such paid leave
of absence in accordance with Section 3.3.

 

12

--------------------------------------------------------------------------------


 

11.2     Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take an unpaid leave of absence from
the employment of the Employer, the Participant shall continue to be considered
actively employed by the Employer for purposes hereof. Upon the earlier of the
date the leave of absence expires or the date the Participant returns to paid
employment, deferrals shall resume for the remaining portion of the Plan Year in
which the expiration or return occurs, based on the deferral election, if any,
made for that Plan Year. If no election was made for that Plan Year, no deferral
shall be withheld for the remainder of the Plan Year.

 

ARTICLE 12

Termination, Amendment, or Modification

 

12.1     Termination. Each Employer reserves the right to terminate the Plan at
any time with respect to Participants employed by the Employer. Upon the
termination of the Plan the Participant’s Account Balance shall be paid out in
accordance with the Participant’s prior elections and any overriding provisions
of the Plan. Notwithstanding the foregoing, upon and for twelve months following
the occurrence of a Change in Control, an Employer shall have the right, in its
sole and absolute discretion, to terminate the Plan and, notwithstanding any
elections made by the Participants, to pay all such benefits in a lump sum,
subject to the limitations of the Code and transitional relief provided with
respect to Code Section 409A.

 

12.2     Amendment. Any Employer may, at any time, amend or modify the Plan in
whole or in part with respect to that Employer; provided, however, that no
amendment or modification shall be effective to decrease a Participant’s Account
Balance at the time of such amendment, calculated as though the Participant had
experienced a Termination of Employment as of the effective date of the
amendment or modification, or, if the amendment or modification occurs after the
date upon which the Participant was eligible to Retire, the Participant had
Retired as of the effective date of the amendment or modification. In addition,
no amendment or modification of the Plan shall affect the right of any
Participant or Beneficiary who was eligible to or did Retire on or before the
effective date of such amendment or modification to receive benefits in the
manner he or she elected. However, no such amendment shall violate the
limitations of the Code and transitional relief provided with respect to Code
Section 409A.

 

12.3     Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, 6, or 7 of the Plan shall completely discharge all obligations to
a Participant under this Plan and the Participant’s Plan Agreement shall
terminate.

 

ARTICLE 13

Administration

 

13.1     Committee Duties. This Plan shall be administered by a Committee, to be
known as the Millennium Pharmaceuticals, Inc., Deferred Compensation Plan
Committee, which shall consist of individuals approved by the Board, or, after
the occurrence of a Change in Control, a third party who, before the occurrence
of such Change in Control, was appointed by the Board or to act as the Plan
Administrator in the event of a Change in Control, and accepted such
appointment. Members of the Committee may be Participants under this Plan. The
Committee shall also have the discretion and authority to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions,
including but not limited to,

 

13

--------------------------------------------------------------------------------


 

interpretations of this Plan and entitlement to or amount of benefits under this
Plan, as may arise in connection with the Plan. Any Committee member must recuse
himself or herself on any matter of personal interest to such member that comes
before the Committee.

 

13.2     Agents. In the administration of this Plan, the Committee may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit and may from time to time consult with counsel who may be counsel to
any Employer.

 

13.3     Binding Effect of Decisions. The decision or action of the Committee
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

 

13.4     Indemnity of Committee. All Employers shall indemnify and hold harmless
the members of the Committee against any and all claims, losses, damages,
expenses, or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of gross negligence or willful misconduct by
the Committee or any of its members.

 

13.5     Employer Information. To enable the Committee to perform its functions,
each Employer shall supply full and timely information to the Committee on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee
may reasonably require.

 

ARTICLE 14

 

Administration Upon Change in Control

 

14.1 Committee. For purposes of this Plan, the Committee shall be the
administrator at all times prior to the occurrence of a Change in Control. Upon
and after the occurrence of a Change in Control, the administrator shall be an
independent third party selected by the individual who, immediately prior to
such event, was the Company’s CEO or, if not so identified, the Company’s
highest ranking officer (the “Ex-CEO”); provided, however, the Committee, as
constituted immediately prior to a Change in Control, shall continue to act as
the administrator of this Plan until the date on which the independent third
party selected by the Ex-CEO accepts the responsibilities of administrator under
this Plan. Upon and after a Change in Control, the administrator shall have the
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan and Trust except
benefit entitlement determinations upon appeal; provided, however, upon and
after the occurrence of a Change in Control, the administrator shall have no
power to direct the investment of Plan or Trust assets or select any investment
manager or custodial firm for the Plan or Trust. Upon and after the occurrence
of a Change in Control, the Company must: (1) pay all reasonable administrative
expenses and fees of the administrator; (2) indemnify the administrator against
any costs, expenses and liabilities including, without limitation, attorney’s
fees and expenses arising in connection with the performance of the
administrator hereunder, except with respect to matters resulting from the gross
negligence or willful misconduct of the administrator or its employees or
agents; and (3) supply full and timely information to the administrator on all
matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the date and
circumstances of the Disability, death or Termination of Employment of the
Participants, and such other pertinent information as the administrator
may reasonably require. Upon and after a Change in Control, the administrator
may only be terminated (and a replacement appointed) by the Ex-CEO prior to the
Change in Control. Upon and after a Change in Control, the administrator may not
be terminated by the Company.

 

14

--------------------------------------------------------------------------------


 

14.2 Benefit Review Committee. Upon and after the occurrence of a Change in
Control, the Benefits Review Committee, as constituted immediately prior to a
Change in Control, shall continue to review denied claims as provided in
Article 14 of this Plan. In the event any member of the Benefits Review
Committee resigns or is unable to perform the duties of a member of the Benefits
Review Committee, successors to such members shall be selected by the Ex-CEO.
Upon and after a Change in Control, the Benefits Review Committee shall have the
discretionary power and authority to determine all questions arising in
connection with the review of a denied claim as provided in Section 15.3. Upon
and after the occurrence of a Change in Control, the Company must: (1) pay all
reasonable administrative expenses and fees of the Benefits Review Committee;
(2) indemnify the Benefits Review Committee against any costs, expenses and
liabilities including, without limitation, attorney’s fees and expenses arising
in connection with the performance of the Benefits Review Committee hereunder,
except with respect to matters resulting from the gross negligence or willful
misconduct of the Benefits Review Committee or its employees or agents; and
(3) supply full and timely information to the Benefits Review Committee on all
matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the date and
circumstances of the Disability, death or Termination of Employment of the
Participants, and such other pertinent information as the Benefits Review
Committee may reasonably require. Upon and after a Change in Control, a member
of the Benefits Review Committee may not be removed by the Company but may only
be removed (and a replacement appointed) by the Ex-CEO.

 

ARTICLE 15

Claims Procedure

 

15.1     Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. The claim must state with particularity the determination desired by
the Claimant. All other claims must be made within one hundred eighty (180) days
of the date on which the event that caused the claim to arise occurred.

 

15.2     Notification of Decision. The Committee shall consider a Claimant’s
claim within a reasonable time, and shall notify the Claimant in writing but not
later than ninety (90) days (one hundred eighty (180) days if the Committee
determines special circumstances apply):

 

(a)           That the Claimant’s requested determination has been made, and
that the claim has been allowed in full; or

 

(b)           That the Committee has reached a conclusion contrary, in whole or
in part, to the Claimant’s requested determination, and such notice must set
forth in a manner calculated to be understood by the Claimant:

 

(i)            the specific reason(s) for the denial if the claim, or any
part of it;

 

(ii)           specific reference(s) to pertinent provisions of the Plan upon
which such denial was based;

 

(iii)          a description of any additional material or information necessary
for the Claimant to perfect the claim, and an explanation of why such material
or information is necessary; and

 

15

--------------------------------------------------------------------------------


 

(iv)          an explanation of the claim review procedure set forth in
Section 15.3 below.

 

15.3     Review of a Denied Claim. Within sixty (60) days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. Thereafter,
the Claimant (or the Claimant’s duly authorized representative):

 

(a)           may review pertinent documents;

 

(b)           may submit written comments or other documents;

 

(c)           may request a hearing, which the Committee, in its sole
discretion, may grant; and

 

(d)           will be provided, upon request, reasonable access to, and copies
of, all documents, records and other information relevant to the Claimant’s
claim.

 

The Committee will provide a decision on review within sixty (60) days following
the filing, or one hundred twenty (120) days if special circumstances exist.

 

15.4     Decision on Review. The Committee shall render its decision on review
promptly, and not later than sixty (60) days after the filing of a written
request for review of the denial, unless a hearing is held or other special
circumstances require additional time, in which case the Committee’s decision
must be rendered within one hundred twenty (120) days after such date. Such
decision must be written in a manner calculated to be understood by the
Claimant, and it must contain:

 

(a)           specific reasons for the decision;

 

(b)           specific reference(s) to the pertinent Plan provisions upon which
the decision was based; and

 

(c)           such other matters as the Committee deems relevant.

 

15.5     Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 15 is a mandatory prerequisite to a Claimant’s right to commence
any arbitration proceeding with respect to any claim for benefits under this
Plan.

 

15.6     Arbitration. Any claim or controversy between Millennium and a
Participant or Beneficiary which the parties are unable to resolve themselves,
and which is not resolved through the claims procedure set forth in Article 15,
including any claim arising out of a Participant’s employment or the termination
of that employment, and including any claim arising out of, connected with, or
related to the formation, interpretation, performance, or breach of any
provision of this Plan, and any claim or dispute as to whether a claim is
subject to arbitration, shall be submitted to and resolved exclusively by
expedited binding arbitration by a single arbitrator in accordance with the
following procedures:

 

(a)           In the event of a claim or controversy subject to this arbitration
provision, the complaining party shall promptly send written notice to the other
party identifying the matter in dispute and the proposed remedy. Following the
giving of such notice, the parties shall meet and attempt in good faith to
resolve the matter. In the event the parties are unable to resolve the matter
within twenty one (21) days, the parties shall meet and attempt in good faith to
select a single arbitrator acceptable to both parties. If a single arbitrator is
not selected by mutual consent within ten (10) business days following the
giving of the written notice of dispute, an arbitrator shall be selected from a
list of nine persons each of

 

16

--------------------------------------------------------------------------------


 

whom shall be an attorney who is either engaged in the active practice of law or
a recognized arbitrator and who, in either event, is experienced in serving as
an arbitrator in disputes between employers and employees, which list shall be
provided by the main office of either JAMS, the American Arbitration Association
(“AAA”) or the Federal Mediation and Conciliation Service. If, within three
business days of the parties’ receipt of such list, the parties are unable to
agree upon an arbitrator from the list, then the parties shall each strike names
alternatively from the list, with the first to strike being determined by the
flip of a coin. After each party has had four strikes, the remaining name on the
list shall be the arbitrator. If such person is unable to serve for any reason,
the parties shall repeat this process until an arbitrator is selected.

 

(b)           Unless the parties agree otherwise, within sixty (60) days of the
selection of the arbitrator, a hearing shall be conducted before such arbitrator
at a time and a place agreed upon by the parties. In the event the parties are
unable to agree upon the time or place of the arbitration, the time and place
shall be designated by the arbitrator after consultation with the parties.
Within thirty (30) days of the conclusion of the arbitration hearing, the
arbitrator shall issue an award, accompanied by a written decision explaining
the basis for the arbitrator’s award.

 

(c)           In any arbitration hereunder, the Company shall pay all
administrative fees of the arbitration and all fees of the arbitrator. Each
party shall pay its own attorneys’ fees, costs, and expenses, unless the
arbitrator orders otherwise. The prevailing party in such arbitration, as
determined by the arbitrator, and in any enforcement or other court proceedings,
shall be entitled, to the extent permitted by law, to reimbursement from the
other party for all of the prevailing party’s costs (including but not limited
to the arbitrator’s compensation), expenses, and attorneys’ fees. The arbitrator
shall have no authority to add to or to modify this Plan, shall apply all
applicable law, and shall have no lesser and no greater remedial authority than
would a court of law resolving the same claim or controversy. The arbitrator
shall, upon an appropriate motion, dismiss any claim without an evidentiary
hearing if the party bringing the motion establishes that it would be entitled
to summary judgment if the matter had been pursued in court litigation. The
parties shall be entitled to discovery as follows. Each party may take no more
than three depositions. Company may depose the Participant or Beneficiary plus
two other witnesses, and Participant or Beneficiary may depose Company, within
the meaning of Rule 30(b)(6) of the Federal Rules of Civil Procedure, plus two
other witnesses. Each party may make such reasonable document discovery requests
as are allowed in the discretion of the arbitrator.

 

(d)           The decision of the arbitrator shall be final, binding, and
non-appealable, and may be enforced as a final judgment in any court of
competent jurisdiction.

 

(e)           This arbitration provision of the Plan shall extend to claims
against any parent, Subsidiary, or affiliate of each party, and, when acting
within such capacity, any officer, director, shareholder, Participant,
Beneficiary, or agent of each party, or of any of the above, and shall apply as
well to claims arising out of state and federal statutes and local ordinances as
well as to claims arising under the common law or under this Plan.

 

(f)            Notwithstanding the foregoing, and unless otherwise agreed
between the parties, either party may, in an appropriate matter, apply to a
court for provisional relief, including a temporary restraining order or
preliminary injunction, on the ground that the arbitration award to which the
applicant may be entitled may be rendered ineffectual without provisional
relief.

 

(g)           Any arbitration hereunder shall be conducted in accordance with
the Federal Arbitration Act; provided, however, that, in the event of any
inconsistency between the rules and procedures of the Act and the terms of this
Plan, the terms of this Plan shall prevail.

 

(h)           If any of the provisions of this Section 15.6 are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the

 

17

--------------------------------------------------------------------------------


 

remainder of this Section 15.6, and this Section 15.6 shall be reformed to the
extent necessary to carry out its provisions to the greatest extent possible and
to insure that the resolution of all conflicts between the parties, including
those arising out of statutory claims, shall be resolved by neutral, binding
arbitration. If a court should find that the provisions of this Section 15.6 are
not absolutely binding, then the parties intend any arbitration decision and
award to be fully admissible in evidence in any subsequent action, given great
weight by any finder of fact, and treated as determinative to the maximum extent
permitted by law.

 

(i)            The parties do not agree to arbitrate any putative class action
or any other representative action. The parties agree to arbitrate only the
claim(s) of a single Participant.

 

ARTICLE 16

Trust

 

16.1     Establishment of Trust. The Company shall establish the Trust, and the
Employer(s) shall transfer over to the Trust such assets, if any, as the
Committee determines, from time to time and in its sole discretion, are
appropriate.

 

16.2     Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant to receive distributions pursuant to
the Plan. The provisions of the Trust shall govern the rights of the Participant
and the creditors of the Employers to the assets transferred to the Trust. The
Employer(s) shall at all times remain liable to carry out their obligations
under the Plan. The Employers’ obligations under the Plan may be satisfied with
Trust assets distributed pursuant to the terms of the Trust. Any such
distribution shall reduce the Employer’s obligations under this Agreement.

 

ARTICLE 17

Miscellaneous

 

17.1     Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors, and assigns shall have no legal or equitable right, interest
or claim in any property or assets of an Employer. Any and all of an Employer’s
assets shall be, and remain, the general, un-pledged, and unrestricted assets of
the Employer. An Employer’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise to pay money in the future and the sole interest
of a Participant and a Participant’s beneficiaries shall be as an unsecured
general creditor of the Company and any Employer.

 

17.2     Employer’s Liability. An Employer’s liability for the payment of
benefits shall be defined only by the Plan. An Employer shall have no obligation
to a Participant under the Plan except as expressly provided in the Plan.

 

17.3     Non-Assignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage,
or otherwise encumber, transfer, hypothecate, or convey in advance of actual
receipt, the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are expressly declared to be un-assignable and
non-transferable. No part of the amounts payable shall, prior to actual payments
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony, or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

 

18

--------------------------------------------------------------------------------


 

17.4     Coordination with Other Benefits. The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify, or amend any other such plan or program except as
may otherwise be expressly provided.

 

17.5     Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between any Employer
and the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, with
or without cause, unless expressly provided in a written employment agreement.
Nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of any Employer, either as an employee or a director, or
to interfere with the right of any Employer to discipline, demote, discharge or
change the terms of employment at any time, with or without cause, of the
Participant at any time.

 

17.6     Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

 

17.7     Terms. Whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply. The
masculine pronoun shall be deemed to include the feminine and vice versa, unless
the context clearly indicates otherwise.

 

17.8     Captions. The captions of the articles, sections, and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.

 

17.9     Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the laws of the State of Delaware.

 

17.10   Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail to:

 

Millennium Pharmaceuticals, Inc.

Benefits

40 Landsdowne Street,

Cambridge, MA 02139

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by,
mail, to the last known address of the Participant.

 

17.11   Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant, the Participant’s Beneficiaries, and their permitted successors and
assigns.

 

17.12   Spouse’s Interest. A Participant’s Beneficiary designation shall be
deemed automatically revoked if the Participant names a spouse as Beneficiary
and the marriage is later dissolved or the spouse dies. Without limiting the
generality of the foregoing, the interest in the benefits hereunder of a spouse
of

 

19

--------------------------------------------------------------------------------


 

a Participant who has predeceased the Participant or whose marriage with the
Participant has been dissolved shall automatically pass to the Participant and
shall not be transferable by such spouse in any manner, including but not
limited to such spouse’s will, or under the laws of intestate succession.
Notwithstanding the above, nothing herein is intended to preclude compliance
with a valid domestic relations order that meets the qualifications of at
Qualified Domestic Relations Order as defined in ERISA.

 

17.13   Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

17.14   Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative, or person having the care and custody of such minor,
incompetent, or incapable person. The Committee may require proof of minority,
incompetency, incapacity, or guardianship, as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Participant’s Beneficiary, as the case
may be, and shall be a complete discharge of any liability under the Plan for
such payment amount.

 

17.15   Court Order. The Committee is authorized to make any payments directed
by court order in any action in which the Plan or Committee has been named as a
party.

 

17.16   Legal Fees To Enforce Rights After Change in Control.  The Company is
aware that upon the occurrence of a Change in Control, the Board (which might
then be composed of new members) or a shareholder of the Company, or of any
successor corporation might then cause or attempt to cause the Company or such
successor to refuse to comply with its obligations under the Plan and might
cause or attempt to cause the Company to institute, or may institute, litigation
seeking to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company or its Employer has failed to comply with any of its obligations under
the Plan or any agreement thereunder or, if the Company or any other person
takes any action to declare the Plan void or unenforceable or institutes any
litigation or other legal action designed to deny, diminish or to recover from
any Participant the benefits intended to be provided, then the Company
irrevocably authorizes such Participant to retain counsel of his or her choice
at the expense of the Company to represent such Participant in connection with
the initiation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, shareholder or other person
affiliated with the Company or any successor thereto in any jurisdiction.

 

IN WITNESS WHEREOF, the Company has signed this Plan Document as of March 3,
2006.

 

 

 

Millennium Pharmaceuticals, Inc.

 

 

 

a Delaware corporation.

 

 

 

By:

/s/ Laurie B. Keating

 

 

 

 

Title:

Senior Vice President and General Counsel

 

 

20

--------------------------------------------------------------------------------